08-3349-cv
Lorquet v. Loehmann’s Dep’t Store



                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO SUMMARY ORDERS FILED
AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT ’S LOCAL RULE 0.23 AND
FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT
CITES A SUMMARY ORDER , IN EACH PARAGRAPH IN WHICH A CITATION APPEARS , AT LEAST ONE CITATION
MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION : “(SUMMARY
ORDER ).” UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY
ACCESSIBLE    WITHOUT    PAYMENT    OF   FEE   (SUCH AS THE DATABASE AVAILABLE             AT
HTTP ://WWW .CA 2.USCOURTS .GOV /), THE PARTY CITING THE SUMMARY ORDER MUST FILE AND SERVE A
COPY OF THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED .
IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE ORDER ON SUCH A DATABASE , THE
CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH
THE ORDER WAS ENTERED .


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
Courthouse, 500 Pearl Street, in the City of New York, on
the 25 th day of November, two thousand and nine.

PRESENT:
              JOSEPH M. McLAUGHLIN,
              RICHARD C. WESLEY,
                   Circuit Judges,
              LAWRENCE E. KAHN, *
                   District Judge.

_______________________________________________

Nolita Caridad Lorquet,

                            Plaintiff-Appellant,

       -v.-                                                     No. 08-3349-cv

Loehmann’s Department Store,

                  Defendant-Appellee.
______________________________________________



       *
      Lawrence E. Kahn, Senior Judge of the United States
District Court for the Northern District of New York, sitting by
designation.
For Appellant:                     NOLITA C. LORQUET, pro
                                   se, Brooklyn, NY.

For Appellee:                      SHARON H. STERN,
                                   Troutman Sanders LLP,
                                   New York, NY.



    UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED

AND DECREED that the judgment of the district court is

AFFIRMED.

    Plaintiff-Appellant Nolita Caridad Lorquet, pro se,

appeals from the judgment of the United States District

Court for the Southern District of New York (Cote, J.),

dismissing Appellee’s employment discrimination claims.       We

assume the parties’ familiarity with the facts and

procedural history of the case.

    Title VII of the Civil Rights Act of 1964 provides

that, before a private lawsuit may be commenced in federal

court, a claimant must first file of a charge of

discrimination with the Equal Employment Opportunity

Commission (“EEOC”) or equivalent state agency.    42 U.S.C. §

2000e-5.    A charge must be filed with the EEOC within 180

days of the alleged discriminatory act or that claim is

time-barred, or within 300 days if the complainant initially

began the proceedings in a state or local fair employment


                               2
practices agency.     Id. § 2000e-5(e)(1); AMTRAK v. Morgan,

536 U.S. 101, 104-05 (2002).

    The alleged discriminatory acts took place in August or

September 2003, and Plaintiff-Appellant did not file her

charge with the EEOC until November 2007.     Her complaint is

therefore untimely.

    For the reasons stated above, the judgment of the

district court is hereby AFFIRMED.



                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk


                              By:___________________________




                                3